  Case 20-17360            Doc 8   Filed 09/21/20 Entered 09/21/20 15:22:22        Desc Main
                                      Document    Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                              )
                                                    )       CASE NO. 20 B 17360
         Priscilla Kidd,                            )       HON. Jacqueline P. Cox
                                                    )       CHAPTER 13
         Debtor.                                    )

                                      NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL
         60603;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         See attached Service List.

       Please take notice that on September 28, 2020, at 9:00 a.m., I shall appear before the
Honorable Judge Jacqueline P. Cox or before any judge sitting in her place and stead, and
present the motion to transfer case, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
September 21, 2020, on each entity shown on the attached list at the address shown and by the
method indicated on the list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.
                                                             /s/ Steve Miljus_____
                                                             Attorney for Debtor
                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                                                             smiljus@semradlaw.com
                   Case 20-17360           Doc 8      Filed 09/21/20           Entered 09/21/20 15:22:22            Desc Main
Label Matrix for local noticing                      U.S. Document
                                                          Bankruptcy Court Page 2 of 3                    American Infosource Lp
0752-1                                               Eastern Division                                     Po Box 71083
Case 20-17360                                        219 S Dearborn                                       Charlotte, NC 28272-1083
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Mon Sep 21 12:51:33 CDT 2020
Cmre. 877-572-7555                                   Collection Bureau Of A                               Credit Acceptance
3075 E Imperial Hwy Ste                              25954 Eden Landing Rd                                PO BOX 513
Brea, CA 92821-6733                                  Hayward, CA 94545-3837                               Southfield, MI 48037-0513



Custom Coll Srvs Inc                                 (p)DISCOVER FINANCIAL SERVICES LLC                   First Data Global Leasing by American InfoSo
55 E 86th Ave Ste A                                  PO BOX 3025                                          PO Box 248838
Merrillville, IN 46410-6265                          NEW ALBANY OH 43054-3025                             Oklahoma City, OK 73124-8838



Franciscan St James - Chicago Heights                Irs 1                                                Munster Medical Research Foundation, Inc
1423 Chicago Rd                                      P.O. Box 7346                                        9650 Gordon Dr
Chicago Heights, IL 60411-3400                       Philadelphia, PA 19101-7346                          Highland, IN 46322-2909



Oac                                                  Pathology Consultants, Inc                           Real Time Resolutions, Inc
P.O. Box 500                                         1423 Chicago Rd                                      1349 EMPIRE CENTRAL DR S
Baraboo, WI 53913-0500                               Chicago Hts, IL 60411-3400                           DALLAS, TX 75247-4029



Will County Department Of Revenue                    Will County Treasurer’s Office                       Patrick S Layng
302 N Chicago St                                     302 N Chicago St                                     Office of the U.S. Trustee, Region 11
Joliet, IL 60432-4078                                Joliet, IL 60432-4059                                219 S Dearborn St
                                                                                                          Room 873
                                                                                                          Chicago, IL 60604-2027

Priscilla Kidd                                       Sarah A Lentes                                       Tom Vaughn
PO Box 134                                           The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850
Steger, IL 60475-0134                                20 S. Clark St. Suite 2800                           Chicago, IL 60603-5764
                                                     Chicago, IL 60603-1811




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Bank                                        End of Label Matrix
PO BOX15316, ATT:CMS/PROD DEVELOP                    Mailable recipients      20
WILMINGTON, DE 19850-5316                            Bypassed recipients       0
                                                     Total                    20
  Case 20-17360            Doc 8   Filed 09/21/20 Entered 09/21/20 15:22:22            Desc Main
                                      Document    Page 3 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 20 B 17360
         Priscilla Kidd,                       )       HON. Jacqueline P. Cox
                                               )       CHAPTER 13
         DEBTOR.                               )

              MOTION TO TRANSFER TO CHIEF JUDGE FOR REASSIGNMENT

        NOW COMES Priscilla Kidd, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and moves this Honorable Court to transfer to the Chief Judge for reassignment,
and in support thereof states as follows:

         1.      This Court has jurisdiction of this Motion pursuant to 28 U.S.C. Sec. 157(a) and
                 1334. This is a core proceeding pursuant to 28 U.S.C. Sec. 157(b)(2)(A), (G) and
                 (O). Venue in this district is proper pursuant to 28 U.S.C. Sec. 1408 and 1409.

         2.      Debtor resides in Will County; however, the instant case was mistakenly
                 distributed by the system to Cook County, stating the Debtor resides in Cook
                 County.

         3.      The instant case should be transferred to the Chief Judge so that it will be
                 assigned to a judge and interim trustee that hears cases in Will County.


WHEREFORE, Priscilla Kidd, the Debtor, prays this Honorable Court for the following relief:

         A.      That this Honorable Court transfer this case to the Chief Judge for reassignment;
                 and

         B.      For such other and further relief this court deems just and proper.


                                                               Respectfully Submitted,
                                                               /s/ Steve Miljus_____
                                                               Attorney for Debtor
                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
